Citation Nr: 1206756	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as sarcoidosis and obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and T.N.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the matter was transferred to the Chicago, Illinois, RO during the pendency of the appeal. 

In September 2011, the Veteran and her friend, T. N., testified at a Travel Board hearing before the undersigned.

The entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a respiratory disorder, claimed as sarcoidosis and obstructive sleep apnea, is warranted.

As an initial matter, during the September 2011 hearing, the Veteran and her representative repeatedly asserted that her primary care physician (J. Hines) had issued a favorable opinion concerning her current claim in a March 2009 VA primary care treatment note.  Excerpts of the statement were quoted into the record.  A copy of the statement was shown to the undersigned, which the parties insisted was of record.   Unfortunately, an extensive search of the record shows that the referenced record is not in the file.  The Veteran must be given an opportunity to submit this statement.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The claims file further reflects that the Veteran has received medical treatment for her claimed disorder from the VA Medical Center (VAMC) in Madison, Wisconsin, the Black Hills (Ft. Meade) VAMC, and the VA Outpatient Clinic (VAOPC) in Rockford, Illinois; however, as the claims file only includes treatment records from those facilities dated up to January 2009 (Black Hills) and April 2010 (Madison and Rockford), any additional records should be obtained.  

In addition, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 

A longitudinal review of the record detailed that service treatment records showed that the Veteran was treated for a right lung nodule during active service.  Treatment records from a private hospital dated in December 1988 and January 1989 detailed findings of solitary right lower lobe nodule with associated right hilar adenopathy.  In a January 1989 treatment record, a private physician listed an impression of asymptomatic right lower lobe nodule and right hilar adenopathy with calcification present.  It was noted that the findings most likely represented healed granulomatous disease, either due to previous TB exposure (primary complex) or histoplasmosis.  The physician indicated that he could not completely exclude the possibility of sarcoidosis, particularly in view of the slightly indurated skin lesion on the right shoulder.  However, he noted that the radiographic features were very atypical for sarcoid.

Post-service VA and private treatment records dated from to 2008 to 2010 detailed that the Veteran had been diagnosed with pre-tracheal and bilateral hilar adenopathy, sarcoidosis with fairly extensive pulmonary involvement, pulmonary nodules, and obstructive sleep apnea. 

In a January 2009 VA respiratory examination report, a VA certified nurse practitioner (CNP) listed a diagnosis of sarcoidosis, noting that it was a benign finding.  She opined that it was less than likely related to in-service image study findings.  It was noted that she discussed the matter with a pulmonologist, who stated it was difficult to provide an opinion as to etiology, as no biopsy was done at the time of the findings 20 years before, the cause of sarcoid was not really known, and there was usually no treatment.  A radiologist she discussed the case with was also noted to opine that "it was also not likely to have the first manifestation of the condition" in service.  The examiner's additional review of two textbooks also indicated that the etiology of the claimed disorder was unknown.  

The examiner further opined that obstructive sleep apnea was not likely related to sarcoidosis or to in-service lung nodule findings.  She again based her opinion on her discussion with the above referenced pulmonologist.  He was noted to indicate that obstructive sleep apnea was an incidental finding that was not caused or aggravated by sarcoidosis or the lung nodule found on active duty. 

Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

In light of the cumulative record discussed above, to include the somewhat inconclusive and attenuated nature of the VA CNP's opinion and rationale in the January 2009 VA examination report, the AMC should also arrange for the Veteran to undergo an additional respiratory disorders examination to clarify the nature and etiology of her claimed respiratory disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed respiratory disorder from the Madison VAMC and Rockford VAOPC for the period from April 2010 to the present as well as from the Black Hills (Ft. Meade) VAMC for the period from January 2009 to the present. 

2.  The Veteran should also be invited to submit a copy of the March 2009 statement from her primary care provider (J. Hines), who rendered a positive opinion in support of her claim for service connection for a respiratory disorder.  

3.  Thereafter, the Veteran is to be afforded a VA respiratory disorders examination to clarify the nature and etiology of her claimed respiratory disorder, to include sarcoidosis and obstructive sleep apnea.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (preferably a pulmonologist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner must identify any and all current respiratory disorder(s).  Thereafter, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed respiratory disorder is etiologically related to the Veteran's period of active service, to include in-service findings of a lung nodule.  In doing so, the examiner must discuss and reconcile in-service findings as well as the opinions stated in the January 2009 VA respiratory examination report and, if submitted, the March 2009 statement from J. Hines.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2011). 

5.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in July 2011.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

